Citation Nr: 1329469	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-06 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the residuals of a surgical procedure 
performed at a VA Medical Center (VAMC) on February 9, 2005, 
to include progressive quadraparesis, deep vein thrombosis, 
autonomic dysreflexia, and neurogenic bowel and bladder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to April 
1969 and from January 1971 to April 1974. 

This matter originally came before the Board of Veterans' 
Appeals  (hereinafter Board) on appeal from a June 2006 
rating action, by the Decatur, Georgia, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to compensation under 38 U.S.C.A. § 1151  for 
residuals of a surgical procedure performed at a VA Medical 
Center (VAMC) on February 9, 2005. The Veteran perfected a 
timely appeal to that decision. The Board notes that 
jurisdiction of this claim was subsequently transferred from 
the Decatur, Georgia, RO to the St. Petersburg, Florida, RO 
in July 2006, when the appellant relocated. 

In November 2008, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) sitting at the RO. 
A transcript of this hearing has been prepared and 
associated with the claims folder. 

In April 2009, the Board requested an outside medical 
opinion (OMO) with regard to the Veteran's claim; the 
opinion was received at the Board in August 2009. 
Subsequently, the appellant submitted a statement from his 
VA physician in September 2009. In the September 2009 
Informal Brief Presentation prepared by the appellant's 
representative, it was noted that "[t]here is no waiver of 
Regional Office consideration, neither implied nor 
intended." Accordingly, in October 2009, the Board remanded 
this claim back to the RO for review and adjudication. 
Following the requested development, a supplemental 
statement of the case (SSOC) was issued in December 2010. 


By a decision issued in September 2011, the Board denied the 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151 , for residuals of a surgical procedure performed at a 
VA Medical Center (VAMC) on February 9, 2005. The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court). 

In a July 2012 Joint Motion for Remand of BVA Decision on 
Appeal (Joint Motion), the parties asked that the Board's 
September 2011 decision be vacated and the matter be 
remanded to the Board for readjudication and disposition 
consistent with the Joint Motion.  On July 9, 2012, the 
Court granted the Joint Motion and vacated the September 
2011 decision, remanding the case to the Board for 
readjudication and disposition consistent with that motion.  
The Board remanded this matter to the RO in February 2013 
for additional development to comply with the directives of 
the Joint Motion.  Following such development by the RO, 
this matter has been returned to the Board for further 
appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required. 


REMAND

Unfortunately the Board finds that it is again necessary to 
remand this matter for additional development.  After this 
matter was returned to the Board following the RO's 
readjudication after having obtained a VA medical 
examination with opinion, the Veteran's representative 
raised an argument in an August 2013 brief, alleging the 
development of this matter continues to be incomplete.  
Specifically it was noted that the Board in its prior 
decision of September 2011 had referenced a history of the 
Veteran having had a series of falls following his C 6 
corpectomy surgery that took place on February 9, 2005.  The 
representative has argued that the examiner addressing his 
1151 claim for additional disability as a result of the 
February 9, 2005 surgery should also address whether any of 
the series of falls while transferring between his bed and 
wheelchair while recovering from this surgery contributed to 
additional disabilities and if so, were caused by VA 
negligence.  

A review of the post surgery records from the VA Medical 
Center (VAMC) in Gainesville Florida, following the February 
9, 2005 surgery document falls said to have taken place on 
February 11, 2005 and on February 16, 2005, with no apparent 
injuries reported.  A hospital discharge report dated 
February 17, 2005, pursuant to transferring him from the 
Gainesville VAMC to the Tampa Spinal Cord Unit for further 
rehabilitation, described the Veteran as having had 3 
unwitnessed falls from transferring from his bed to his 
wheelchair.  The hospital records from February 2005 also 
document him as being a known fall risk.  

Given the arguments raised that the post surgery falls 
should be as part and parcel of this claim for 1151 benefits 
for additional disability from residuals of a surgical 
procedure performed at a VA Medical Center (VAMC) on 
February 9, 2005, the Board finds that an addendum medical 
opinion should be obtained addressing the significance of 
these falls and to afford readjudication of this claim with 
consideration of these falls during the post surgery 
recovery at Gainesville VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the VA examiner who provided 
the April 2013 addressing the claim for 
1151 benefits, to obtain the following 
addendum opinions.  If this examiner is no 
longer available the claims file should be 
associated with the appropriate medical 
professional(s).  After review of the 
evidence in the claims file and electronic 
record, the physician should offer an 
opinion, consistent with sound medical 
principles, as to the following:

a).  Describe any (and all) new or 
aggravated disability diagnoses to include 
progressive quadraparesis, deep vein 
thrombosis, autonomic dysreflexia, and 
neurogenic bowel and bladder the Veteran 
is shown to have following any falls 
during his post surgery recovery following 
the February 9, 2005 C 6 corpectomy 
surgery, to include the falls documented 
on February 11, 2005 and February 16, 
2005.  For each diagnosis found, please 
identify the new or aggravated disability 
(by pathology and associated impairment of 
function).

(b).  Is any new or aggravated chronic 
disability shown to be a result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
incident of fault on the part of VA in 
connection with the falls during his post 
surgery recovery following the February 9, 
2005 C 6 corpectomy surgery, to include 
the falls documented on February 11, 2005 
and February 16, 2005?  The explanation of 
rationale for the response to this 
question should address the standard of 
care the Veteran received.

(c).  If the response to (b) is no, please 
opine further whether or not any new or 
aggravated chronic diagnosis from VA 
treatment is due to an event that was not 
reasonably foreseeable.

The examiner should identify all 
etiological factors implicated in any new 
or aggravated disability shown since the 
Veteran's falls during his post surgery 
recovery following the February 9, 2005 C 
6 corpectomy surgery, to include the falls 
documented on February 11, 2005 and 
February 16, 2005.

The examiner must explain the rationale 
for all opinions.

2.  The AOJ must ensure that all medical 
opinion reports comply with this remand 
and the questions presented in the 
request. If any report is insufficient, it 
must be returned to the physician for 
necessary corrective action, as 
appropriate.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case (SSOC), which includes a summary 
of additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the Veteran and his 
representative should be given opportunity 
to respond. 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. No action is required 
of the Veteran until he receives further notice. By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case. The purposes of this REMAND are to further develop the 
record and to accord the Veteran due process of law. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


